— ■ On the ground that item 3 of the subpoenas in question is, in each case, by its terms wholly unlimited as to time, the subpoenas (A) in Appeals Nos. 7649, 7650, 7651 and 7652 should be modified so as to provide that the list of securities or in the alternative the securities to be produced, should be limited to securities owned or acquired; directly or indirectly, by the person or corporation subpoenaed from January 1, 1946, to date; and the subpoenas (B) in Appeal No. 7653, the said item 3 in that subpoena should be similarly modified by inserting as the limited time from January 1, 1948, to date; as so modified the orders appealed from are unanimously affirmed, without costs. Settle orders on notice. Present — Dore, J. P., Cohn, Callahan and Botein, JJ.